Citation Nr: 0317766	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-23 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder (claimed as osteoarthritis).

2.  Entitlement to service connection for a left ankle 
disorder (claimed as osteoarthritis).

3.  Entitlement to service connection for a left elbow 
disorder (claimed as osteoarthritis).

(The remaining issue of entitlement to a higher initial 
evaluation for sinusitis, status post nasal polyp removal, 
will be addressed in the Remand section following this  
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1998.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Board observes that additional substantive appeals for 
entitlement to a higher initial evaluation for seborrheic 
keratoses of the scalp and for cholecystectomy with hiatal 
hernia and reflux were withdrawn by the veteran in writing in 
August 2001.    A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b) (2002).  Accordingly, these claims are 
not for the Board's consideration here.


FINDINGS OF FACT

1.  The RO has satisfied the requirements of the Veterans 
Claims Assistance Act of 2000.

2.  The competent medical evidence of record does not support 
a finding of current osteoarthritis in the veteran's right 
ankle, left ankle or left elbow. 


CONCLUSION OF LAW

A right ankle, left ankle or left elbow disorder (claimed as 
osteoarthritis) was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the 
September 1998 rating decision, the October 1999 statement of 
the case, the November 2000, July 2001 and March 2003 
supplemental statements of the case, and in letters from the 
RO.  The RO also attempted to inform the veteran of which 
evidence he was to provide to VA and which evidence the RO 
would attempt to obtain on his behalf, as noted in 
correspondence dated in January 2001.  Further, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all potentially relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's extensive service medical records, his 
record of post-service treatment at a service department 
medical facility and some VA treatment records.  The veteran 
was also afforded VA examinations with appropriate testing in 
March 1998 and September 2000, as well as the opportunity to 
testify at a hearing on this appeal, which he declined in 
writing in December 1999.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran filed his original claims for service connection 
for ankle and elbow disorders (claimed as osteoarthritis) in 
February 1998.  The Board acknowledges that in the record 
below, the RO addressed these claims as entitlement to 
service connection for "arthritis or other chronic 
pathology."  In light of the veteran's original request for 
service connection specifically for ankle and elbow disorders 
claimed as osteoarthritis, however, and in the interest of 
preserving his right to future potential claims for other 
disorders in these areas, the Board will limit its decision 
to an analysis of the veteran's original claim for 
osteoarthritis in the ankles and elbows.  In doing so, the 
Board further observes that the veteran's claim for service 
connection for his right elbow disorder was granted in a 
January 2001 rating decision, then assigned a 10 percent 
evaluation effective from February 1998, and the evaluation 
was not appealed to the Board.  Accordingly, that claim is 
not before the Board for review.  See 38 C.F.R. § 20.200 
(2002).  [Additionally, the Board notes that the veteran did 
in fact recently initiate a separate claim for "a bilateral 
ankle disorder (other than orthopedic)," which was addressed 
by the RO in a February 2003 rating decision.] 

The record reflect that the veteran had 30 years of active 
service.  Accordingly, there are three detailed volumes of 
service medical records in his claims folder reflecting a 
variety of medical problems over that extensive time period.  
Significantly, however, these records are basically negative 
for any relevant complaints, symptoms, diagnosis or treatment 
of a right ankle, left ankle or left elbow disorder, 
including injury.  The veteran's May 1967 reports of medical 
history and examination for his entry into active service are 
similarly negative for any relevant clinical annotations, as 
are his June 1997 reports of medical history and examination, 
completed prior to his retirement from active service.  The 
Board further observes that the veteran had multiple 
additional examinations conducted during his service, none of 
which reflected any comment concerning a disorder of the 
ankles or left elbow.

It appears that the veteran primarily bases his claims for 
service connection for osteoarthritis upon the recorded 
results of two bone scans conducted during his active 
service.  A June 1995 bone scan reported mild increased 
radiopharmaceutical concentration in the left elbow, 
consistent with osteoarthrosis and/or osteoarthritis.    This 
report recorded no findings regarding the ankles, and noted 
that the remainder of the skeletal structures were 
"scintigraphically unremarkable."  A November 1995 bone 
scan reported that focal increased radiopharmaceutical 
concentration was apparent in the ankle articulations and 
mid-foot bilaterally, consistent with osteoarthrosis and/or 
osteoarthritis.  This report, however, had no recorded 
findings for the left elbow, and there was again a comment 
that the remaining skeletal structures were scintigraphically 
unremarkable.  The Board again observes that the veteran's 
later service discharge examination records in June 1997 did 
not document the presence of any right ankle, left ankle or 
left elbow disorder.   

The veteran was afforded several VA examinations for analysis 
of his claimed disorders.  At a March 1998 VA feet 
examination, the examiner noted the November 1995 bone scan 
report.  The veteran reported a burning pain in the upper 
aspect of his ankles at the lower tibia anteriorly, which he 
stated bothered him at night, as well as some aching that was 
not in the ankle joint.  On clinical evaluation, the examiner 
commented that the veteran's feet appeared totally normal, 
with a full range of motion, and no evidence of pain or 
swelling.  In his report, the examiner opined that the 
veteran's "burning pain" was not really a foot problem, and 
that x-rays were needed.  A concurrent three-or-more view 
bilateral x-ray evaluation of the ankles resulted in an 
impression listed as "unremarkable."  In the diagnosis 
section of his report, the examiner wrote that there was a 
positive bone scan in 1995 for activity in the ankles and 
mid-feet areas suggestive of arthritis, with no evidence on 
his history or examination, and that current x-rays of the 
ankles were normal.

The veteran was also afforded a VA joints examination in 
March 1998.  The examiner recorded that most of the veteran's 
complaints derived from the results of his service bone 
scans.  On clinical evaluation, the examiner observed that at 
the lower tibial spine area abutting the proximal ankles, the 
veteran had some loss of hair and thickening of the skin, and 
he reported occasional aching there without limitation of 
motion during the day, and some burning in the area while 
sleeping.  The veteran had a full range of motion of his 
knees and ankles, was able to squat normally, and could get 
down so that his buttocks touched his heels and his feet came 
off the floor normally.  He also had a full range of motion 
in his elbows.  In the diagnosis section of his report, the 
examiner commented that there was bone scan evidence of 
osteoarthritis in the veteran's ankles and elbows, but that 
there was no clinical evidence of the same in these areas. 

At a March 1998 VA general medical examination, the examiner 
noted (as part of his skin evaluation) the area of the ankles 
missing hair and having thicker skin, as well as the 
veteran's report of a burning sensation there.  The examiner 
ordered that photographs be taken for follow-up of this 
problem.  He also observed that the veteran had an upright 
posture and gait.  The examiner recorded no diagnoses on this 
examination relative to the veteran's ankles and elbows.

The veteran was afforded a new VA joints examination in 
September 2000.  The veteran revealed no complaints for his 
left elbow or either ankle.  On clinical evaluation, the 
examiner reported that his examination of the veteran's left 
elbow was essentially normal.  Clinical evaluation of the 
ankles also revealed normal findings, with the exception of 
the previously noted loss of hair and thickening of the skin.  
In his report, the examiner rendered no diagnosis relative to 
the veteran's right ankle, left ankle or left elbow.  He did 
opine, however, that the loss of hair and skin thickening in 
the ankles was most likely from early impaired circulation in 
the legs.  He also noted that there were early arthritic 
changes observed in both metatarsophalangeal joints of the 
big toes.

The veteran also underwent new VA x-ray evaluations in 
September 2000.  A three-or-more bilateral ankle test again 
listed an impression of "unremarkable" for both films.  A 
similar view for the feet did note the osteoarthritic changes 
involving the veteran's big toes.  A three-or-more view of 
the bilateral elbows also recorded an impression of 
"unremarkable" for both films.   

The remainder of the medical evidence in the claims folder 
only addresses the veteran's post-service treatment for 
sinusitis, right elbow pain (diagnosed as epicondylitis), 
cervical and lumbar disabilities, and other problems, but 
nothing relative to a disorder of his right ankle, left ankle 
or left elbow.  Accordingly, the Board does not consider 
these records to be relevant to the claims now before it. 

In reaching its decision on these claims for service 
connection, the Board notes that it has carefully evaluated 
the aforementioned relevant service medical records and VA 
examination reports.  The Board has also reviewed, considered 
and weighed the probative value of several written statements 
and arguments submitted by the veteran and his representative 
in support of these claims.  In this case, however, the Board 
finds that service connection for a right ankle, left ankle 
or left elbow disorder (claimed as osteoarthritis) is not 
warranted under VA law.    

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. 
§§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In 
this case, there is no evidence of a current and confirmed 
diagnosis of osteoarthritis in the veteran's right ankle, 
left ankle or left elbow.  Absent a current diagnosis, the 
Board simply cannot award service connection.  The Board is 
cognizant of the argument of the veteran's representative 
that he has not been afforded proper testing to discern the 
current presence of osteoarthritis, but the Board observes 
that the veteran underwent examination by several different 
VA  physicians, who had the latitude to order what they 
deemed to be appropriate testing.  To that end, these VA 
examiners ordered several x-ray evaluations, and the 
examiners and radiologists who performed these evaluations 
all determined that this testing revealed only normal 
findings for the veteran's right ankle, left ankle and left 
elbow.  The Board acknowledges the documented findings of 
early impaired circulation in the veteran's legs, as well as 
a diagnosis of osteoarthritis in his big toes, but specific 
claims for these conditions are not before the Board, nor can 
they be considered as part of the veteran's pending claims 
for a disorder of the ankles or left elbow (claimed as 
osteoarthritis).  The Board therefore holds that as there is 
no competent medical evidence of record of any current 
osteoarthritis in the ankles or left elbow, the veteran's 
claims for service connection may not be granted under VA 
law.  The Board also advises the veteran that he may file a 
new claim for service connection again in the future, should 
appropriate evidence of current osteoarthritis in these areas 
develop at a later time. 



The Board has considered the benefit of the doubt rule in 
this case, but because the preponderance of the evidence is 
against these claims, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for a right ankle disorder 
(claimed as osteoarthritis) is denied.

Entitlement to service connection for a left ankle disorder 
(claimed as osteoarthritis) is denied.

Entitlement to service connection for a left elbow disorder 
(claimed as osteoarthritis) is denied.


REMAND

The Board finds that the veteran's remaining claim of 
entitlement to a higher initial evaluation for sinusitis, 
status post nasal polyp removal, currently rated 10 percent 
disabling, requires remand for compliance with the VCAA, as 
well as for a review of additional medical evidence submitted 
by the veteran without his waiver of initial RO review of 
this information.

As noted above, during the pendency of this appeal, the 
President signed the VCAA into law, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, eliminating the requirement that a 
claimant must first come forward with evidence to well-ground 
a claim before the Secretary of VA is obligated to assist the 
claimant in developing the facts pertinent to a claim.
Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, including 
the issuance of VCAA notice letters to veterans to advise 
them of the laws and regulations applicable to their claims, 
and of the delegation of responsibility between VA and the 
veteran procuring the evidence relevant to their claims.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board had afforded veterans a 30-day period in which to 
respond to such communications.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allowed 
the Board to consider additional evidence without having to 
remand the case to the Agency of Original Jurisdiction (the 
RO) for initial consideration and without having to obtain a 
waiver from the veteran.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid because, in 
providing only 30 days for a veteran to respond to a notice 
from the Board that information or evidence is needed from 
the veteran, it violated the provision, as contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such notice.  

In light of the above precedent, it is therefore apparent 
that the Board must now remand the veteran's claim for 
entitlement to a higher initial evaluation for sinusitis, 
status post nasal polyp removal, to the RO for a review 
concerning whether all necessary VCAA notice and development 
has been appropriately conducted, including whether all 
evidence needed to consider the claim has been obtained, and 
for the issuance of a supplemental statement of the case 
(SSOC) concerning the evidence received since the last SSOC 
in March 2003.  The Board observes that the RO sent a VCAA 
letter to the veteran in January 2001, addressing the 
evidentiary development responsibility between VA and the 
veteran with regard to his claims for service connection for 
osteoarthritis of his ankles and left elbow, but there is no 
such similar correspondence contained in the claims file 
concerning his claim for a higher initial evaluation for 
sinusitis.  Further, the Board observes that in June 2003, 
the veteran submitted updated treatment records for 
consideration of this claim, reflecting his treatment for 
sinusitis from January 2002 to September 2002, but the RO's 
March 2003 SSOC does not confirm its review of these 
particular records (and the veteran has not waived his right 
to initial RO review of this evidence).  

Finally, because the record reflects that the RO has not yet 
fully considered whether any notification or development 
action is required under the VCAA for this claim, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed to issue any decision at this time.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this claim is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all relevant VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), has been taken for the claim.  As 
necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the claim, 
as well as the roles of VA and the veteran 
in identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
veteran and his representative should be 
afforded the appropriate period of time 
for response to all written notice as 
required by VA law.     

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence (including the new records 
received in June 2003) and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


